United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 14-1613
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                                Mensur Malik

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                 Appeal from United States District Court
               for the Northern District of Iowa - Ft. Dodge
                              ____________

                      Submitted: December 19, 2014
                        Filed: December 24, 2014
                              [Unpublished]
                              ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Mensur Malik directly appeals the sentence that the district court1 imposed after
he pleaded guilty to a sex offense. His counsel has moved to withdraw, and in a brief
filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that (1) the
court erred in applying an enhancement pursuant to U.S.S.G. § 4B1.5(b)(1) for a
pattern of activity involving prohibited sexual conduct; and (2) the sentence is
unreasonable.

      Upon careful review, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (appellate review of sentencing decision), we conclude that the court
committed neither procedural nor substantive error in sentencing Malik. First, we
conclude that the court did not err in applying the section 4B1.5(b)(1) enhancement,
because unobjected-to statements in the presentence report (PSR) indicate that Malik
and the victim engaged in sexual intercourse at least four times during the course of
several days. See U.S.S.G. § 4B1.5, comment (n.4(B)(i)); United States v. Gant, 663
F.3d 1023, 1029 (8th Cir. 2011) (appellate court reviews application of Guidelines de
novo, and factual findings for clear error); United States v. Douglas, 646 F.3d 1134,
1137 (8th Cir. 2011) (court may accept as true facts in PSR to which defendant did not
object). Second, we conclude that the within-Guidelines-range sentence is not
unreasonable. See United States v. Wanna, 744 F.3d 584, 589 (8th Cir.), cert. denied,
135 S. Ct. 125 (2014). Finally, having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.


                                          -2-